DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 2/23/2021 has been entered.  Claims 9-10 have been cancelled.  Claims 1-8 and 11-16 are pending in the application.

Response to Arguments
Applicant's arguments filed 2/23/2021 have been fully considered but they are not persuasive.  Examiner agrees that Banat does not address specifically a polycarbonate production process.  However, Banat teaches general principles regarding membrane distillation, including its application to volatile organic carbon species (such as benzene), and would have been obvious to one of ordinary skill in the art to consider when examining VOC separations such as those taught by Kuroki and Jensvold.  Further, Banat teaches guidance as to the transport properties of gases in membrane pores [pg. 58, sec. 4.2].  As such, at minimum the selection of an appropriate pore size for transport of VOCs such as dichloromethane is an obvious engineering choice for one of ordinary skill in the art, and the examples and guidance taught by Banat would be recognized as useful for a variety of VOCs, and relevant to the combination of Kuroki and Jensvold.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kuroki et al (JP H06-200006 A) and Jensvold et al (US 6,153,097) in view of Banat (Membrane Distillation for Deaslination and Removal of Volatile Organic Compounds from Water, McGill, 1994).
	A machine translation of the description of Kuroki is provided with this action.
	Citation of page numbers in Banat refer to the numbers printed in the document (i.e. with the Abstract starting on page “i” and contents on “vi”).
With respect to claim 1, Kuroki teaches polycarbonate production processes and specifically methods of treating the wastewater to reduce chemical consumption and reduce environmental pollution by removing dichloromethane (a.k.a. methylene chloride) from the wastewater and reusing it in the production process [0001] by stripping the dichloromethane with air and/or inert gas [0008] and thereafter recovering by e.g. cooling the stripped fraction [0013].
This properly represents a method for treating a solvent in the wastewater by preparing the water, allowing the solvent to exist in a liquid and vapor state (i.e. at least a portion is stripped as vapor with the gas), separating, and condensing the solvent.  Transferring to a reservoir would be an implicit or obvious step for managing process flows i.e. after recovering.
Kuroki essentially differs from the instant claims in that Kuroki does not teach separating by way of membrane distillation, using a hydrophobic porous support membrane which separates the solvent in a vapor state through the pores.
Jensvold teaches gas separation membrane devices of hollow fiber configuration [Abs] and teaches that embodiments may be employed for separations of liquids by transporting a material as gas or vapor, and then condensing the gas or vapor as a liquid for recovery, which may be a membrane distillation process, and that this is most preferable for separation of volatile compounds from non-volatile compounds, with volatiles of interest being those such as dichloromethane, dichloroethane, 
This properly represents a method for treating a solvent in wastewater by preparing the wastewater to contain the solvent in liquid and vapor form (the solvent is more volatile and passes as vapor or gas) using a hydrophobic porous support membrane (the porous membranes are used for membrane distillation applications, and may be hydrophobic polymers consistent with the invention i.e. PTFE, PP, PE [Col. 7 lines 58-67], and condensing the solvent after separation.  Transferring to a reservoir would be an implicit or obvious step for managing process flows i.e. after recovering.
Jensvold essentially differs from the instant claims in that Jensvold is silent to a specific application e.g. wastewater from polycarbonate production.
Banat examines the use of membrane distillation for water treatment, including within the context of separation of VOCs such as benzene, and teaches that membrane distillation using e.g. hollow fibers represent a potential improvement over air/gas stripping because they allow for high transfer rate for a given volume, allow for better control of e.g. vacuum pressure or flowrates, and they allow for easier condensation of the permeate due to less gas dilution [pgs. 210-211], in comparison to a packed tower configuration for air stripping [pg. 176-177].  Banat also discusses using hydrophobic membranes e.g. PP for separations [pg. 217], which may be considered more generally common as an implicit feature of membrane distillation at least for aqueous feeds [pg. 2].  Banat also depicts what may be considered a reservoir for condensing the permeate (8) [pg. 48, Fig. 3.5].
It would have been obvious to one of ordinary skill in the art to modify Kuroki’s taught process to feature a membrane distillation step for removal of at least dichloromethane from the wastewater because, as in Jensvold, membrane distillation is useful for separation of that chemical from water and allows for recondensation of a separated permeate, and particularly because as in Banat membrane distillation may have meaningful benefits over air stripping e.g. easier condensation, better control of 
Applicant amended to require that the membrane has pores of 0.1-0.5 µm, and that it is formed from PP, PE, PTFE, or a combination of PTFE and PP.
At least Banat teaches using membranes with pore sizes on the order of 0.2 µm for VOC i.e. benzene separation [pg. 50, Table 3.3].  Jensvold teaches that microporous membranes may be employed for separation based on volatility (and as above, teaches that microporous membranes are employed in membrane distillation embodiments) [Col. 8 lines 8-9], such that the membrane types employed by Banat would at least have been obvious to use within the context of VOC separation.
Further, Jensvold teaches PTFE, PE, PP or the like, and Banat teaches PP.
With respect to claim 2, Kuroki teaches that the solution may contain catalyst and/or salt (particularly after neutralization and washing).
With respect to claims 3-8, Kuroki teaches that the temperature of the separation may represent a tradeoff, in that higher temperatures allow for faster separation but may be more limited in terms of contamination because they may include the catalyst (e.g. tertiary amine), hydrogen chloride, etc. which may limit which steps the recovery liquid can be returned to; whereas lower temperatures result in almost no contamination [0011].  Similarly, Banat teaches a result-effective relationship between temperature and mass transfer, and that in the benzene/water example, increasing temperature leads to increased mass transfer (but that this may also begin to reduce selectivity, as water starts to vaporize [pg. 195-199].
It would have been obvious to one of ordinary skill in the art to operate the system at any desired temperature in view of these recognized tradeoffs, i.e. operate at a higher temperature and thereby separate some or all of the catalyst in order to gain the benefit of more rapidly removing the solvent from the wastewater, or alternatively operating at lower temperature and separating more slowly to obtain a higher purity solvent product which can be used more freely in various steps of the polycarbonate process.  Such an optimization would represent an obvious engineering choice in view of the considerations taught by Kuroki.
With respect to claim 11, Kuroki teaches that wastewater is generated by steps of washing the polycarbonate, which is understood to be consistent with the claimed purifying [0009].
With respect to claim 12, as above Kuroki teaches dichloromethane (methylene chloride), and Jensvold teaches that toluene and 1,2-dichloroethane represent other examples of materials which may be separated by membrane distillation from water.
With respect to claim 13, heating the feed is implicit or obvious for membrane distillation in which the feed must be vaporized to pass through the membrane.  Further, Banat teaches a result-effective relationship between temperature and mass transfer, and that in the benzene/water example, increasing temperature leads to increased mass transfer (but that this may also begin to reduce selectivity, as water starts to vaporize [pg. 195-199], such that heating would at least have been obvious to produce a feed whose temperature is at a desired level for mass transfer and selectivity.
Further, as discussed with claims 3-8 above, Kuroki also suggests optimization of temperature to balance solvent purity and transport rate, such that heating to a desired level would further have been obvious.  Kuroki specifically suggests “manipulating” the treatment temperature for this purpose.a
With respect to claim 14, providing sufficient structure i.e. a transfer line to discharge wastewater after separation is an implicit or obvious element of membrane distillation, at least in 
With respect to claim 15, as above Kuroki teaches that a particular value in stripping the dichloromethane is to allow for its reuse in the process of polycarbonate production.
With respect to claim 16, see the rejections above.  In view of the proposed combination, the claimed structures would have been obvious i.e. a heater sufficient to provide thermal control and perform membrane distillation at a desired temperature to effect the desired type of recovery (e.g. solvent purity vs. separation rate, as suggested by both Kuroki and Banat), a separation membrane column with a  suitable hydrophobic membrane to allow membrane distillation (as in both Jensvold and Banat), a suitable condenser for condensing the permeate (as in Kuroki, Jensvold, and Banat), and a reservoir for collecting the permeate (implicit or obvious for managing process flows, also at least suggested by Banat Fig. 3.5]).
Regarding the use of a chiller for condensing, Kuroki teaches that recovery of solvent may be provided using conventional gas cooling methods e.g. cooling pipes, gas liquefiers, etc. [0013].  Similarly, Banat teaches chilling with a condensation trap using liquid nitrogen [pg. 48, Fig. 3.5].  Given the broadest reasonable interpretation, these both represent chillers.
Regarding the use of a vacuum pump, at least Banat teaches that the membrane distillation process may be vacuum membrane distillation and may employ a vacuum pump [pg. 48, Fig. 3.5; pgs. 81, 84, 176] which is explored as a specific comparison for air stripping, such that employing a vacuum .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469.  The examiner can normally be reached on Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R SPIES/Primary Examiner, Art Unit 1777